Citation Nr: 1824077	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Foreign Cases Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1994 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his May 2010 substantive appeal, the Veteran requested a Board hearing.  However, the Veteran later elected to participate in an informal teleconference with a Decision Review Officer (DRO), which took place in September 2014.  A report of the informal conference is associated with the record.  The Board finds that the Veteran's hearing request is considered withdrawn.  

The Board previously remanded the Veteran's claim for additional development in January 2015.  With the additional development complete, the Veteran's claim returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's left knee disorder was aggravated by service, initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In his May 2010 substantive appeal, the Veteran alleged that the VA examination afforded the Veteran was inadequate due to bias of VA examiners to deny claims.  The Veteran's contention is unsupported.  The Veteran was afforded an additional examination in December 2017, after additional development was deemed necessary by the January 2015 Board remand directives, to ascertain the nature and etiology of the Veteran's claimed impairment.  The Board finds the December 2017 VA examination to be adequate as it was based upon an in-person examination, with a review of the claims file, and adequate supporting rationale accompanied the opinion rendered.
The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

      Relevant Law

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

      Pertinent Facts and Analysis

The Veteran is seeking entitlement to service connection for his left knee impairment.  He contends that his left knee impairment is related to service and that walking on steel decks exacerbated his knee pain.  See May 2010 substantive appeal.  

When considering the pertinent evidence of record in light of the above-noted legal authority, however, the Board finds that service connection for left knee impairment is not warranted.

First, the Board acknowledges that the Veteran's entrance physical examination does not indicate any left knee issues and the Board concludes that the Veteran did not have a left knee disability noted at entry for the purposes of 38 U.S.C. §§ 1111  and 1153.  The Board further finds that the record does not contain clear and unmistakable evidence of a preexisting disability, to rebut the presumption of soundness.  The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Thus, the Veteran's reports of preexisting knee pain do not establish that a disability was noted at entry, nor do they constitute clear and unmistakable evidence of a preexisting disability.  See November 1998 separation examination (where the Veteran noted intermittent bilateral knee pain since the age of 16).  As such, the Board finds that the Veteran was presumed sound upon entrance to service.  For these reasons, the Board finds that the overall record does not clearly and unmistakable show that the claimed left knee disorder preexisted service.  Therefore, the Board will evaluate this claim on a direct and presumptive basis.

Since service, the Veteran has been diagnosed with left knee patellofemoral syndrome.  See September 2011 VA examination report; see also December 2017 disability benefits questionnaire.  Accordingly, as there is a current left knee disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his service and the disability.
The Board finds that the competent evidence of record does not demonstrate that the Veteran's left knee disorder is etiologically related to the Veteran's service on a direct basis.  

The Veteran was afforded several VA examinations, to determine the etiology of the Veteran's left knee disorder.  The April 2009 VA examiner diagnosed left knee patellofemoral pain syndrome, but specifically found that a diagnosis of degenerative joint disease (DJD) was unwarranted because there was no diagnostic evidence of such a condition.  The examiner opined that it was less likely than not that the Veteran's left knee disorder had its onset during service.  As rationale, the examiner provided that the Veteran's service treatment records were silent for treatment of the left knee.  The Board recognizes that absence of evidence of treatment for an impairment during service is not fatal to a Veteran's claim.  To this extent, the Board finds the VA examiner's supporting rationale in rendering an opinion as to nexus inadequate.  With respect to the diagnosis of solely patellofemoral pain syndrome with no indications of  DJD, the Board places significant probative weight as the record generally supports a lack of degenerative arthritis of the left knee.  See e.g. April 2009 radiology report (where X-ray showed no arthritis of the left knee approximately a decade after service).  

A September 2011 VA examiner confirmed the diagnosis of left knee patellofemoral syndrome, but provided no opinion regarding the etiology of the Veteran's impairment.  Then in January 2012, a VA examiner solely reviewed the record, but did not examine the Veteran.  The examiner noted that an opinion could not be rendered without resorting to mere speculation.  Neither the September 2011 nor the January 2012 VA examinations resolved the discrepancy as to whether the Veteran's current left knee disorder is related to service.  As such, the Board gives both reports little probative weight.

As prior VA examinations were insufficient in rendering opinions with adequate supporting rationale of the etiology of the Veteran's impairment, an additional VA examination was provided the Veteran in December 2017.  The December 2017 examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted the Veteran's medical history, and considered the Veteran's statements.  Upon such review and examination, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner supported the opinion rendered with ample rationale.  In so doing, the examiner determined that by history, examination, and imaging, the Veteran did not have objective evidence of any additional left knee impairments other than left knee patellofemoral syndrome.  A review of the Veteran's service treatment records did not evidence chronic left knee condition, the examiner noted.  However, the examiner acknowledged that bilateral crepitus was noted at separation and that the separation examiner summarized the Veteran's finding of crepitus as DJD.  The December 2017 examiner explained that DJD can be presumptively diagnosed based on clinical findings such as crepitus.  Importantly, however, the examiner pointed that subsequent evaluations of the knee, including X-rays, were objectively normal and established that the presumptive diagnosis of DJD at separation was therefore erroneous.  The examiner further conceded, by giving the Veteran's the benefit of the doubt, that intermittent left knee pain was experienced in service, but that it was likely associated with overuse and inactivity.  The Veteran's history, the examiner determined, was consistent with only acute and transitory episode of left knee pain and was less likely the result of a chronic left knee condition in service.  The examiner attributed the Veteran's current left knee impairment to ongoing physical activity for 20 years post-service.  The examiner pointed to the Veteran's ability to maintain a high level of activity including walking, running and playing soccer, all of which the examiner determined are physically demanding on the knees.  The examiner determined that the Veteran's complaints of left knee pain decades prior, in service, were most likely acute and transitory episodes, and unrelated to the Veteran's current left knee complaints.  

The Board finds the December 2017 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the examiner had the entire claims file for review and provided a rationale for his conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the December 2017 examiner or to otherwise establish a link between the currently diagnosed left knee disorder and service.  Considering the above, the Board finds that the opinion of the December 2017 examiner adequately explains why the Veteran's current left knee patellofemoral syndrome is not etiologically related to service.  

The Veteran has asserted that his current left knee disorder is related to service.  While the Veteran is competent to relay his observations, he is not competent to provide a medical opinion that the underlying knee disability is related to service.  As a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his left knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In considering the aforementioned, including the Veteran's statements, the Board finds that there is no basis for direct service connection. 

With respect to establishing service connection for certain chronic diseases, the Board has considered the lay evidence offered by the Veteran.  The Board acknowledges that the Veteran has alluded to a continuity of symptomatology of left knee pain following the alleged in-service injury.  See September 2014 DRO hearing (where the Veteran reported self-treatment for his left knee condition and a lack of VA or private treatment of his left knee).  The Board finds, however, that service connection for his left knee disorder on a presumptive basis is not warranted as the record does not show any X-ray evidence of arthritis within one year of the Veteran's separation from active duty, or any time after separation.  Although the separation examination noted a finding of bilateral crepitus, the December 2017 VA examiner explained that the suggestion of arthritis at that time was shown to be in error due to post-service radiographic test showing no abnormality of the left knee.  Crepitation, to which symptoms of popping and grinding are similar, is defined as a sound like that made by throwing water into a fire, and is the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Importantly, the Board notes that the examiner is correct that radiographic evidence after service did not support a finding of arthritis.  See April 2009 radiology report (where X-ray showed there was no definite evidence for osteoarthritis or an inflammatory arthropathy of the left knee).  Finally, the Board further points that the Veteran's diagnosis is that of left knee patellofemoral syndrome, which too, is not an arthritic condition.  Accordingly, service connection for left knee disorder on a presumptive basis is not warranted as the Veteran's impairment is not one considered a chronic disease.  See Walker, 708 F.3d 1331; see also 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

In this case, the Board ultimately places far more probative weight on the lack of findings of arthritis of the left knee during or after active duty service and the negative December 2017 VA medical opinion of record.  Given that the most probative opinions are against a finding of a relationship between the currently diagnosed left knee patellofemoral syndrome and service, the Board finds that service connection is not warranted under either a direct or presumptive basis. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for left knee disorder, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


